DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-19 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gato (US20170046968A1).
	Claim.1 Gato discloses a gravity simulation system (see at least abstract, flight simulation models), comprising: a computing system running a program thereon to receive input for a gravity environment and calculate the gravity environment based on a predetermined gravity algorithm (see at least fig.1, 8-10, p53, the flight simulator may include one or more inputs, p24, to facilitate the simulation modeling, p26); and a gravity simulation aircraft connected to the computing system to simulate the gravity environment received from the computing system based on at least one of a flight setting and a gravity setting (see at least fig.1, 8-10, p53, the flight simulator may include one or more inputs, p24, to facilitate the simulation modeling, p26, p63, the flight data is used to generate or derive longitudinal model components, (e.g., a set of curves at different AOAs and flap deflections) for lift, pitching moment and drag varying with AOA rate in the flight data, p23, AOA rate may be used to calculate other model components such as the force and moment components of control-effectiveness model components of the various wing and tail control surfaces and/or the force and moment components of static- and dynamic-stability model components related to the wing and tail, p40).
	Claim.2 Gato discloses wherein the gravity simulation aircraft comprises: a body; and a platform assembly disposed within at least a portion of the body to move based on at least one of the flight setting and the gravity setting (see at least fig.1, p24, element 100 is an aircraft, which includes a body).
	Claim.3 Gato discloses wherein the gravity simulation aircraft further comprises: a transceiver disposed within at least a portion of the body to receive at least one command from the computing system; and a motor connected to the transceiver and the platform assembly to move the platform assembly in response to the at least one command received from the transceiver (see at least fig.1, 9-10, element 1020 is an interface, p73, a communication device such as a transmitter, a receiver, a transceiver,  to facilitate exchange of data with external machines via a network, p24).
	Claim.4 Gato discloses wherein the platform assembly comprises: a main platform to receive at least one user thereon (see at least fig.1, p24, element 100 is an aircraft, to facilitate the simulation modeling, which includes a body, p53, the flight simulator may include one or more inputs, p26).
	Claim.12 Gato discloses wherein the body is at least one of an airplane, a spaceplane, a helicopter, an airship, a glider, a paramotor, and a hot air balloon (see at least fig.1, element 100 is an aircraft).
	Claim.13 Gato discloses herein the body is padded on an interior portion thereof (see at least fig.1, p24).
	Claim.14 Gato discloses wherein the platform assembly adjusts movement speed based on a position of the body during flight (see at least fig.1-7, p34, adjusts static lift by a stall hysteresis lift increment applied above a prescribed AOA, p37).
	Claim.15 Gato discloses wherein the platform assembly exerts at least one of a reduced gravity force and an enhanced gravity force(see at least fig.1, 8-10, p53, the flight simulator may include one or more inputs, p24, to facilitate the simulation modeling, p26, p24, center of gravity (CG), p61, p76).
	Claim.18 Gato discloses wherein the computing system receives a selected gravity level based on at least one of a moon, a planet, a star, and an interstellar body (see at least fig.1, 8-10, p53, the flight simulator may include one or more inputs, p24, to facilitate the simulation modeling, p26, p24, center of gravity (CG)).
	Claim.19 Gato discloses wherein the computing system receives a selected gravity level based on a gravitational force equivalent (see at least fig.1, 8-10, p53, the flight simulator may include one or more inputs, p24, to facilitate the simulation modeling, p26, p63, the flight data is used to generate or derive longitudinal model components, (e.g., a set of curves at different AOAs and flap deflections) for lift, pitching moment and drag varying with AOA rate in the flight data, p23, AOA rate may be used to calculate other model components such as the force and moment components of control-effectiveness model components of the various wing and tail control surfaces and/or the force and moment components of static- and dynamic-stability model components related to the wing and tail, p40-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gato (US20170046968A1) as applied to claim 4 above, and further in view of De La Garza  (US10829222B2).
Claim.9 Gato does not discloses wherein the platform assembly further comprises: a plurality of hydraulic cylinders disposed on at least a portion of the base of the body to move the main platform in response to moving from retracted in a first position to at least partially extended in a second position.
However, De La Garza discloses wherein the platform assembly further comprises: a plurality of hydraulic cylinders disposed on at least a portion of the base of the body to move the main platform in response to moving from retracted in a first position to at least partially extended in a second position (see at least fig.1-6, abstract, reclined sitting position, col.4, ln 7-44).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the instant application to modify Gato to include wherein the platform assembly further comprises: a plurality of hydraulic cylinders disposed on at least a portion of the base of the body to move the main platform in response to moving from retracted in a first position to at least partially extended in a second position by De La Garza in order to move to a zero gravity recline position with the passenger’s knees positioned (see De La Garza’s col.1, ln 60-64).

Claim.10 Gato does not discloses wherein the plurality of hydraulic cylinders move independently with respect to each other.
However, De La Garza discloses wherein the plurality of hydraulic cylinders move independently with respect to each other (see at least fig.1-6, abstract, reclined sitting position, col.4, ln 7-44).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the instant application to modify Gato to include wherein the plurality of hydraulic cylinders move independently with respect to each other by De La Garza in order to move to a zero gravity recline position with the passenger’s knees positioned (see De La Garza’s col.1, ln 60-64).
Claim.11 Gato does not discloses wherein the plurality of hydraulic cylinders move simultaneously with respect to each other.
However, De La Garza discloses wherein the plurality of hydraulic cylinders move simultaneously with respect to each other (see at least fig.1-6, abstract, reclined sitting position, col.4, ln 7-44).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the instant application to modify Gato to include wherein the plurality of hydraulic cylinders move simultaneously with respect to each other by De La Garza in order to move to a zero gravity recline position with the passenger’s knees positioned (see De La Garza’s col.1, ln 60-64).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gato (US20170046968A1) as applied to claim 1 above, and further in view of Anderson (US20070128582A1).
Claim.16 Gato does not discloses wherein the gravity simulation aircraft flies a parabolic flight.
However, Anderson discloses wherein the gravity simulation aircraft flies a parabolic flight (see at least p83, parabolic flight).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the instant application to modify Gato to include wherein the gravity simulation aircraft flies a parabolic flight by Anderson in order to for landing on the surface of the moon (see Anderson’s p12).
	Claim.17 Gato does not discloses wherein the gravity simulation aircraft flies a sub-orbital flight.
However, Anderson discloses wherein the gravity simulation aircraft flies a sub-orbital flight (see at least p83, parabolic flight).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the instant application to modify Gato to include wherein the gravity simulation aircraft flies a sub-orbital flight by Anderson in order to for landing on the surface of the moon (see Anderson’s p12).
Allowable Subject Matter
Claims 5-8 is/are objected to as being dependent upon a rejected base claim 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the limitations of dependent claims 5-8. The closet prior art of record is Gato (US20170046968A1). 
Gato discloses monitoring a behavior of a simulated aircraft in a flight simulation through a processor. An angle-of-attack (AOA) rate of the aircraft is determined during a simulated dynamic stall maneuver through the processor. A value for a model component is determined based on the determined AOA rate through the processor. Aerodynamic effect is simulated on the behavior of the aircraft during the simulated dynamic stall maneuver based on the value of the model component through the flight simulation.
In regards to claim 5, Gato either individually or in combination with other prior art fails to teach or render obvious a first auxiliary platform removably disposed on at least a portion of a bottom surface of the main platform; a second auxiliary platform removably disposed on at least a portion of the bottom surface of the main platform; a plurality of auxiliary rails disposed on a first side and a second side of the main platform to suspend therefrom; a plurality of first auxiliary rollers disposed within at least a portion of the plurality of auxiliary rails at a first end of the main platform to move the first auxiliary platform at least partially away from a center of the main platform in response to rotating in a first direction, and to move the first auxiliary platform at least partially toward the center of the main platform in response to rotating in a second direction; a plurality of second auxiliary rollers disposed within at least a portion of the plurality of auxiliary rails at a second end of the main platform to move the second auxiliary platform at least partially away from a center of the main platform in response to rotating in the second direction, and to move the second auxiliary platform at least partially toward the center of the main platform in response to rotating in the first direction, such that the first auxiliary platform and the second auxiliary platform move in opposite directions; a first rod disposed on at least a portion of the first auxiliary platform to connect each of the plurality of first auxiliary rollers; and a second rod disposed on at least a portion of the second auxiliary platform to connect each of the plurality of second auxiliary rollers.
In regards to claim 8, Gato either individually or in combination with other prior art fails to teach or render obvious a fulcrum disposed within at least a portion of a center of a base of the body and pivotally connected to the main platform to pivot the main platform in a seesaw motion; at least one first energy absorber disposed on at least a portion of the base of the body at a first end of the main platform to prevent damage to the main platform in response to contact by the main platform; and 26Inventor(s): Martin, Kipling Non Provisional Patent Application at least one second energy absorber disposed on at least a portion of the base of the body at a second end of the main platform to prevent damage to the main platform in response to contact by the main platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/              Primary Examiner, Art Unit 3662